Citation Nr: 0905993	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.

2.  Entitlement to service connection for a claimed low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
February 1987. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in January 2008, the Board remanded the issues on appeal for 
further development in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal. At the 
outset, the Board notes that congenital or developmental 
abnormalities are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection 
may be granted, in limited circumstances, for disability due 
to aggravation of a constitutional or developmental 
abnormality by superimposed disease or injury (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)). 

In the April 2008 remand, the Board instructed, in pertinent 
part, "if the examiner finds that the low back disorder is a 
congenital or developmental defect, the examiner is requested 
to render an opinion as to whether it is as likely as not 
that the Veteran experienced a superimposed injury or disease 
in service, which resulted in an additional disability."  In 
this case, the VA examiner's opinion in the July 2008 VA 
examination report is confusing.  The examiner reported that 
the service treatment records document treatment for a low 
back strain on two occasions.  The examiner was requested to 
answer the following question(s): "what is the cause of [the 
Veteran's] back pain? Is [it] due to or a result of the 
Veteran['s] history of low back strain?"  The examiner 
responded that the issue could not be resolved without resort 
to mere speculation because the Veteran had a congenital 
condition that was present prior to his service duty and also 
had a document history of low back strain in his claims file.  
It is also noted that the MRI revealed disc problems in the 
lumbar segment.  There is no opinion as to whether this disc 
pathology might be related to the in-service incident.  Thus, 
the Board finds that an additional opinion is necessary to 
clarify the diagnosis and etiology of the Veteran's current 
low back disorder.  

Specifically, the examiner should address whether it is as 
likely as not that the Veteran's low back strain and in 
service was a superimposed injury or disease on the Veteran's 
congenital back condition that resulted in an additional 
disability.  It should also be indicated whether the MRI 
findings of disc pathology are related to service or findings 
therein.

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2008); see 38 C.F.R. § 
19.9 (2008).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, 
the Board finds that a more contemporaneous VA examination is 
necessary.  

Additionally, in the April 2008 remand, the Board instructed 
the RO to obtain the Veteran's personnel records and if found 
necessary thereafter, schedule the Veteran for a VA 
examination to determine if the Veteran has hearing loss 
etiologically related to his service.  The Veteran's 
personnel records were obtained which indicated that the 
Veteran had in-service noise exposure.  Subsequently he was 
scheduled for an examination in July 2008.  The Veteran 
failed to report for the scheduled examination and there is 
no response from him directly that would explain this failure 
to report.  

In view of the need to remand the above issue, it is the 
judgment of the Board that the Veteran should be afforded 
another opportunity to appear for an examination to determine 
the etiology of his claimed hearing loss.  The importance of 
having current examination findings in light of the Veteran's 
indicated in-service noise exposure support this decision.  

The Board reminds the Veteran; however, that the duty to 
assist is not always a one-way street.  A Veteran seeking 
help cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  

Accordingly, if the Veteran's fails to cooperate with the 
VA's efforts to assist him by failing to report for the new 
examination without explanation, no further effort will be 
expended to assist him in this regard and his claim will be 
evaluated on the evidence of record.  See 38 C.F.R. § 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
back and hearing loss disabilities.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claims.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed low back 
disorder.  If possible, the examination 
should be conducted by a physician who 
has not previously examined the Veteran.

The Veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be 
performed.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the Veteran has a current low back 
disorder that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) is the result of a 
superimposed injury or disease on the his 
congenital back condition (i.e. is it as 
likely as not that the Veteran's low back 
strain in service was a superimposed 
injury or disease on the Veteran's 
congenital back condition resulting in an 
additional disability and whether the 
disc findings from the MRI are in any way 
related to in-service findings).  A 
complete rationale must be given for all 
opinions and conclusions.

3.  The Veteran should be afforded 
another VA examination to determine the 
nature and likely etiology of the claimed 
hearing loss.  

The Veteran's claims folders must be made 
available to and reviewed by the 
examiner.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Any indicated studies, to include pure 
tone threshold testing and the Maryland 
CNC speech audiometric test that the 
examiner deems necessary should be 
performed.  
 
Based on a review of the claims file and 
the clinical findings of the examination, 
the VA examiner should opine as to 
whether the Veteran has a current hearing 
disability that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) is due to noise exposure 
during his period of active service.  A 
complete rationale should be given for 
all opinions and conclusions.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




